Citation Nr: 0731583	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) to include 
entitlement to the permanency of a total rating.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
and a 30 percent disability rating for PTSD and denied 
service connection for right ear hearing loss.  The veteran 
perfected his appeal as to these matters.  In a September 
2005 rating decision, the RO awarded a 50 percent rating for 
PTSD and, in June 2006, the RO granted a 70 percent rating 
for the veteran's service-connected PTSD, effective the date 
of the claim in May 2005.  Also in June 2006, the RO granted 
the veteran's claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
This was effective from October 2, 2005.

Then, in a July 2006 signed statement, the veteran claimed 
permanent and total disability.  An August 2006 rating 
decision confirmed and continued the TDIU award, but did not 
directly address the matter of the veteran's permanency 
claim.  In an August 2006 signed statement, the veteran 
expressed disagreement with the RO's action and said his TDIU 
should be made permanent.  But, according to a November 2006 
memorandum in the file, a RO representative noted the 
veteran's request for a permanent and total rating and 
construed it as a request for an increased rating that was 
already on appeal.  As such, the Board has styled the issues 
on the decision title page to reflect the inclusion of the 
veteran's permanency claim. 

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record.  During the hearing, the 
veteran's representative raised the matter of the veteran's 
entitlement to permanency of his TDIU.  However, given the 
Board's decision herein, awarding a 100 percent rating and 
permanency to the veteran's PTSD, his claim for permanency of 
his TDIU is essentially rendered moot.  


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
right ear hearing loss related to his period of active 
military service.  He does not currently have a hearing 
loss disability for VA purposes.

2.	The objective and competent medical evidence of record 
is in approximate equipoise as to whether the veteran's 
service-connected PTSD has effectively resulted in total 
social and occupational impairment that precludes him 
from securing or following substantially gainful 
employment and is manifested by such symptoms as total 
social isolation, combat-related nightmares and sleep 
difficulty, hypervigilance, a considerable startle 
response, an inability to successfully work with or for 
others, and excessive and explosive anger that, for all 
intents and purposes, renders him a persistent danger of 
hurting himself or others.

3.	The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected PTSD 
is totally disabling, unlikely to improve, and is shown 
to be reasonably certain to continue at this level 
throughout his life.


CONCLUSIONS OF LAW

1.	Right ear hearing loss was not incurred in or aggravated 
by active military service and is not now currently 
shown.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2007).

2.	Giving the benefit of the doubt to the veteran, the 
schedular criteria for an evaluation of 100 percent for 
post-traumatic stress disorder are met.  38 U.S.C.A. §§ 
1155, 5100-5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2007).

3.	The criteria for a finding of permanency of the 100 
percent rating for the veteran's service-connected PTSD 
have been met.  38 U.S.C.A. §§ 3501, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.327 3.340, 4.15 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In June, 
September, and November 2006 supplemental statements of the 
case, the RO provided the veteran with notice consistent with 
the Court's holding in Dingess/Hartman.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claims. 

In a June 2005 letter, issued prior to the September 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon his claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  During his August 2007 Board 
hearing, the veteran testified that, in December 2005, the 
Social Security Administration (SSA) found him totally 
disabled and eligible for benefits, evidently due to his 
PTSD.  Although the SSA records were not obtained by the RO, 
given the Board's decision herein, granting the veteran's 
claim for an increased rating, he is not harmed by the 
absence of these records in his claims file.  Nothing in the 
veteran's testimony even remotely suggested that the SSA 
records in any way addressed his claimed right ear hearing 
loss.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

According to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In the case of sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran contends that service connection should be 
granted for right ear hearing loss, essentially asserting 
exposure to acoustic trauma in service.  In support of his 
claim, he submitted copies of service records reflecting his 
receipt of the Bronze Star medal for combat service.  His 
service records also indicate that he was awarded a Combat 
Infantryman Badge (CIB).  In its September 2005 rating 
decision, the RO essentially conceded the veteran's exposure 
to acoustic trauma, noting that he was a combat veteran, and 
granted service connection for left ear hearing loss.

Service medical records indicate that, when examined for pre-
induction in October 1969, audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
-
0

The veteran was found qualified for enlistment into active 
service.  Clinical records are not referable to complaints or 
diagnosis of, or treatment for, right ear hearing loss.

When examined for separation in August 1971, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
-
0

Post service, in July 2005, the veteran underwent VA 
audiological examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
The veteran reported exposure to acoustic trauma in service 
and noted right ear hearing loss since his discharge from 
service.  He said he noticed temporary hearing loss after 
loud noise exposure, including a land mine explosion.  At 
that time, he was reportedly exposed to rifle and machine gun 
fire, and grenades and land mine explosions in service.  He 
had some post service exposure to loud noise and wore 
required hearing protection.  The veteran also had some 
tinnitus.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
15
25

The veteran's speech recognition score on the Maryland CNC 
Word List was 100 percent in his right ear.  Average hearing 
was noted in both ears.  The veteran said he fired weapons 
using his right hand as a trigger finger and the high 
frequency hearing loss was in his left ear.  The VA 
audiologist said it was most common that a hearing loss would 
occur in the ear opposite the trigger finger.  Thus, it was 
more likely than not that his left ear hearing loss was due 
to noise exposure as an infantryman in service.

During his August 2007 Board hearing, the veteran testified 
that he was exposed to acoustic trauma in service as a combat 
infantryman.  Post service, he worked at a nuclear power 
plant but said he wore ear plugs.  The veteran felt his right 
ear hearing loss was worse than his left ear, although a VA 
examiner said the left ear was worse (see transcript, page 
10).  

The veteran contends that service connection is warranted for 
right ear hearing loss.  Service medical records are not 
referable to complaints or diagnosis of, or treatment for, 
right ear hearing loss.  Furthermore, on VA examination dated 
in July 2005 after the veteran's separation from service, 
while he complained of bilateral hearing loss, there was no 
showing that he had a diagnosed right ear hearing loss,  
consistent with VA regulations set forth in 38 C.F.R. 
§ 3.385.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a diagnosed right ear hearing 
loss due to service.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has right 
ear hearing loss has been presented.  Rabideau v. Derwinski, 
2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed right ear hearing loss.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right ear hearing loss.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for right ear hearing loss.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right ear hearing loss is not warranted.

Finally, the Board notes that, as set forth above, the 
veteran testified that in 2005 the SSA evidently found him 
suffering from PTSD and held him to be disabled.  While the 
Board recognizes the disabling nature of the veteran's 
psychiatric disability, the SSA decision is not considered 
sufficient to overcome the objective evidence of record as to 
the origin of the veteran's alleged right ear hearing loss.  

III.	Increased Rating and Permanency

The veteran asserts that the stress associated with his 
service-connected PTSD has rendered him totally unable to 
work, thus warranting a 100 percent rating that he requests 
be made permanent. 

A.	Factual Background

In a September 2005 rating decision, the RO granted service 
connection for PTSD based, in large measure, on service 
records that document his receipt of the CIB, that verified 
his alleged combat-related stressful events in service, and 
findings of a June 2005 VA examination that diagnosed PTSD 
due to those stressful events.

A January 2005 VA outpatient psychiatry record indicates the 
veteran was seen for complaints of anxiety and intrusive 
recollections.  He described several combat-related events in 
service.  It was noted that he experienced perpetrator guilt 
(felt guilty about his aggressive instincts and impulses in 
combat and behaviors related to war whereby he killed or 
injured others).  He also had recurrent recollections of 
combat-related events associated with feelings of fear, 
intense sadness, tears, palpitations, tachycardia, 
diaphoresis, lightheadedness, and nightmares.  He had phobic 
avoidance or reminders or conversations, feelings of 
detachment and estrangement, psychic numbing, amnesic for 
time and details of combat, and worries things will not work 
out.  The veteran experienced hypervigilance, increased 
startle reaction, always scanned the environment, and had 
sleep difficulty.  He always kept busy to avoid having to 
deal with his own memories and feelings and had a stormy 
relationship with his children and wives.  He admitted to 
inappropriate anger outbursts and, at work, found himself 
often in conflict with co-workers, lost promotions and was 
even laid off once due to his problems.  He said that, after 
discharge, he frequently drank alcohol but now occasionally 
had one or two beers.

On examination, the veteran's speech was coherent, he denied 
suicidal and homicidal ideation, his mood was anxious, and he 
was fidgety.  He experienced guilt and intrusive 
recollections with no evidence of delusions or 
hallucinations.  Insight and judgment were fair.  The 
diagnosis was PTSD and a score of 51 was assigned on the 
Global Assessment of Functioning (GAF) scale.  The veteran 
was referred for psychotherapy.

VA outpatient records, dated from January 2005 to March 2006, 
reflect that the veteran's service-connected PTSD was treated 
with outpatient individual and group psychotherapy.  His 
affect was frequently described as anxious and depressed and 
his symtoms ranged from moderate to severe.

In a May 2005 signed statement, the veteran's treating VA 
psychologist said the veteran was an outpatient in the PTSD 
clinical program since January 2005, and was diagnosed with 
delayed onset PTSD, panic disorder, and chronic severe 
depression.  The VA psychologist said that the veteran 
exhibited persistent reexperience of events shown by combat-
related nightmares 2 to 3 times a week, daily intrusive 
recollections, cued psychological distress including 
television shows or movies related to combat, loud percussive 
sound, helicopters, fireworks, and strong thunderstorms.  His 
persistent avoidance of trauma related stimuli was shown by 
social isolation, active avoidance of combat related thoughts 
and feelings, loss of interest in and reduced frequency of 
activities, detachment and restricted affect with explosive 
anger, and foreshortened view of the future.  He had sleep 
difficulty, easy irritability with physical aggression toward 
objects and people, poor concentration with trouble reading 
and was easily distracted, hypervigilance, hyper startle with 
up to one hour recovery time, survivor guilt, and anniversary 
periods of increased symptomology.  He had panic attacks in 
very tightly packed crowds that occurred 2 to 3 times a 
month.  

Further, the VA psychologist said that the veteran's 
"explosiveness affects his social and family life", that 
the veteran was unable to become close or intimate, and that 
the veteran was "in frequent verbal and physical 
altercations".  According to the VA psychologist, the 
veteran would like to socialize more "but simply doesn't 
trust himself not to start an argument or fight".  He had 
few close friends.  The veteran was constantly in strained 
relationships on his job, was easily irritated and 
intolerant, and had to work at getting along.  The pertinent 
diagnosis was chronic and delayed onset PTSD and a GAF score 
of 52 was assigned.
 
According to the June 2005 VA psychological examination 
report, the veteran, who was 54 years old, recounted his 
traumatic combat-related events in service.  He worked in the 
electronics field at the same company for nearly 30 years and 
recently qualified for short term disability.  He had two 
children from a first marriage and had a relationship with 
his daughter, but not his son.  The veteran remarried in 2003 
and had few close friends.  His hobbies included gardening, 
camping, and bicycling.  He took prescribed medication and 
saw regularly saw a VA psychologist for the past six months.  
The veteran said that since he stopped working he had too 
much time to think and his son-in-law went to Iraq that also 
triggered Vietnam memories. 

Objectively, the veteran was alert and oriented with 
appropriate eye contact and effective communication.  There 
were no indications of hallucinations or delusions.  His 
thought process was logical and goal oriented, and he denied 
suicidal and homicidal thoughts or plans.  His memory was 
intact.  He had mild obsessions and compulsions and managed 
his basic activities of daily living well.  He experienced 
monthly panic attacks.  His subjective sense of his mood was 
of depression.  He had interrupted sleep with nightmares two 
to three times a week.  The Axis I diagnosis was mild and 
chronic PTSD, delayed onset, and a GAF score of 60 was 
assigned.  The VA psychologist said the veteran met the 
criteria for PTSD with delayed symtoms until he stopped 
working and his son-in-law went to Iraq.  The veteran avoided 
all media programs with war-related themes, and avoided 
crowds, airports, and enclosed places.  He was hypervigilant 
with an easy startle and capable of maintaining gainful 
employment and managing his finances. 

In an October 2005 signed statement, G.V., M.D., said he 
treated the veteran for 12 years, whose diagnosed PTSD caused 
many problems in his personal relationships and work status.  
Prior to recently retiring, the veteran required several 
short disability periods and leaves of absence due to an 
inability to deal with the high stress level of his work.  He 
had mood swings and personality changes that contributed to 
the dissolution of his first marriage.  The VA psychologist's 
May 2005 letter was noted.  Dr. G.V. said the veteran 
currently experienced combat-related nightmares two to three 
times a week, daily intrusive recollections, social 
isolation, restricted affect, and explosive anger.  
Medication briefly helped the veteran.  He was presently 
remarried and very happy in that relationship, active in his 
church and experienced a great change in his anxiety level 
and general outlook on life.  Dr. G.V. said that "[i]t is 
clear that [the veteran] cannot return to any stress level in 
the work environment at all and should be considered 
permanently disabled."

A January 2006 VA outpatient record indicates the veteran 
told his VA psychologist that he was slowly getting worse 
since he stopped working, with more trouble with panic and 
depression, isolating more, and rarely going anymore.  

In a January 2006 signed statement, the veteran's treating VA 
psychologist reiterated much of the previously described 
information in his May 2005 statement, set forth above.  He 
said the veteran's PTSD caused him to experience combat 
nightmares 3 to 4 times a week, total social isolation 
(attributed to persistent avoidance of trauma related 
stimuli), detachment and restricted affect with explosive 
anger, and foreshortened view of the future.  The veteran had 
persistent symtoms of increased arousal, and easy 
irritability with physical aggression toward objects and 
people.  He had hyper startle with two to three hour recovery 
time and extended fatigue; cried more easily to minor 
stimuli, and had survivor guilt.  The VA psychologist 
associated the veteran's past substance abuse as part and 
parcel of his PTSD.  

According to the VA psychologist, the veteran was "patently 
unable to tolerate any level of stress in the workplace, 
resulting in severe shortness of breath, extremely high blood 
pressure, dizziness and difficulty concentrating, leading to 
forgetting what he as doing" that "represents a danger to 
[the veteran] and other workers".  According to the VA 
psychologist, the veteran "was in some severe confrontations 
with supervisors and management" before leaving his job.  It 
was noted that the veteran stopped working June 28, 2005 and 
"is now permanently disabled from his current occupation and 
any other.  His disability is solely due to his service 
connected conditions".  (The Board notes that the veteran is 
also service-connected for left ear hearing loss evaluated as 
noncompensable.)  A GAF score of 39 was assigned.

In a May 2006 signed letter, Dr. G.V. noted his earlier 
statements to the effect that medication had briefly helped 
the veteran and that he was remarried and happy in a 
relationship, active in his church, and experiencing an 
improvement in his anxiety and general outlook on life.  
However, according to Dr. G.V., this was due to the veteran's 
decision to leave his job with an early retirement that 
allowed him to reduce his stress level.  Dr. G.V. said that 
the veteran was "now permanently disabled from his previous 
occupation as well as any other" and received regular VA 
psychological treatment to help him cope with his disability.

In a June 2006 signed statement, A.W.M., the manager of human 
resources for the veteran's previous employer said the 
veteran was employed at that company from February 1976 to 
his early retirement in October 2005.  Prior to the veteran's 
June 2005 retirement, the veteran was on medical disability 
leave due to stress and high blood pressure and then reported 
that he was diagnosed with PTSD.  For security reasons, the 
veteran was then denied access to the company's nuclear 
facility where he worked.  In July 2005, the company offered 
the veteran early retirement that he accepted and the veteran 
was never granted access to the nuclear facility.  The 
veteran remained on paid medical disability until October 1, 
2005 when his early retirement became effective.

During his August 2007 Board hearing, the veteran testified 
that after September 11, 2001, he experienced increased work 
stress and a "mental breakdown" (see transcript, page 6) 
due to a number of life experiences.  His blood pressure shot 
up and his company doctor took him out of work and prescribed 
Lexapro.  He had anger issues, road rage, and difficulty 
functioning in the work place.  The veteran also said that he 
had more frequent panic attacks.  





B.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability . Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score is highly probative, 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  Id.  A GAF score of 61 to 70 denotes mild 
symtoms o some difficulty in social and occupational 
functioning.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's PTSD has effectively resulted in total occupational 
and social impairment.  The Board finds that the medical 
evidence shows the veteran is unemployable due to the 
disability at issue.  See Mittleider v. West, supra.  In 
fact, in his May 2005 and January 2006 signed statements, the 
veteran's treating VA psychologist described the veteran's 
explosive anger that affected his family and social life and 
the veteran's physical aggression, and said that the veteran 
frequently was involved in verbal and physical altercations.  
This treating VA medical specialist said that the veteran was 
"patently unable to tolerate any level of stress in the 
workplace" that caused him to be severely short of breath, 
and experience high blood pressure, dizziness and 
concentration problems that represented a danger to him and 
other workers.  The VA psychologist also said the veteran was 
engaged in "some severe confrontations with supervisors and 
management", was totally socially isolated, and had panic 
attacks in a crowd several times a month.  Further, the VA 
psychologist said that the veteran was permanently disabled 
from his current occupation and any other solely due to his 
service-connected disabilities.  Additionally, in May 2006, 
Dr. G.V., a treating physician, also described the veteran as 
permanently disabled due to his PTSD.  

The VA psychologist assigned a GAF score of 39, denoting 
serious impairment in communications or judgment or an 
inability to function in almost all areas.  Other VA medical 
records assigned GAF scores that ranged from 51 to 60, 
denoting moderate to serious impairment.  See Carpenter v. 
Brown, supra.  Further, the veteran's PTSD symptomatology has 
included excessive and explosive anger, hypervigilance, 
considerable startle response, panic attacks, social 
isolation, and recurrent combat-related nightmares and 
intrusive recollections of service- related events.  In 
reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, such as high blood pressure, and 
the records also describe a long-ago history substance abuse 
(that the VA psychologist related to the veteran's PTSD).  
Nevertheless, the record also establishes that he has been 
treated for over 2 years for chronic, debilitating symptoms 
nondissociable from the service-connected PTSD, which 
included nightmares and sleep difficulty, feelings of guilt, 
considerable startle response, social isolation, 
hypervigilance, and difficulty managing anger that, for all 
intents and purposes, precluded him from gainful employment.  
See e.g., Mauerhan v. Principi, supra (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).  From the objective and 
competent medical evidence of record, it is not unreasonable 
to conclude that the veteran's service-connected PTSD 
essentially renders him in persistent danger of hurting 
himself or others.  Resolving reasonable doubt in the 
veteran's favor, and without ascribing error to the action by 
the RO, the Board concludes that the criteria for the 
assignment of an initial 100 percent rating for PTSD have 
been satisfied.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

C.	Permanency

The veteran also essentially contends that his service-
connected PTSD is severely disabling and unlikely to improve, 
and that therefore, the evaluation should be made permanent 
and total under the provisions of 38 C.F.R. § 3.327 (b)(2) 
(2007) so that he will not have to undergo periodic review 
examinations.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2007).  
Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100 percent 
disability rating for the permanent disability.  See 38 
C.F.R. § 3.327(b)(2)(iii) (2007).

The medical evidence of record indicates that the severity of 
the veteran's PTSD is reasonably certain to continue 
throughout his life.  The May 2005 and January 2006 written 
statements from the veteran's treating VA psychologist 
resulted in a comment from the examiner that the veteran was 
patently unable to handle any level of stress in the 
workplace because of the severity of his PTSD.  That examiner 
stated that the PTSD symptomatology caused the veteran to be 
permanently disabled from his current occupation and any 
other solely due to his service-connected disabilities.  As 
well, in May 2006, Dr. G.V., the veteran's treating 
physician, attributed an improvement in his anxiety and 
general outlook on life to his early retirement and said that 
the veteran was permanently disabled from his previous 
occupation as well as any other due to his PTSD.

In view of the foregoing, the Board finds that the weight of 
the negative and positive evidence as to whether the total 
disability due to PTSD is permanent is at a minimum in 
relative balance or equipoise.  


ORDER

Service connection for right ear hearing loss is denied.

An initial 100 percent rating for PTSD is granted.

Permanency of the initial 100 percent rating for service-
connected PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


